191 F.2d 146
PAIZ-NUNEZv.UNITED STATES.
No. 12855.
United States Court of Appeals, Ninth Circuit.
July 25, 1951.

Fred S. Taub, San Diego, Cal., for appellant.
Ernest A. Tolin, U. S. Atty., Ray H. Kinnison and Richard F. Hayden, Asst. U. S. Atty., Los Angeles, Cal., for appellee.
Before MATHEWS, STEPHENS and BONE, Circuit Judges.
PER CURIAM.


1
Appellant, Juan Bautista Paiz-Nunez, was indicted in three counts, each charging a violation of 8 U.S.C.A. § 144. He had a jury trial and was found guilty on each count. From a judgment sentencing him on counts 1 and 2 to pay fines aggregating $200 and to be imprisoned for 60 days and suspending imposition of sentence on count 3 for three years he has appealed. The only question presented is whether the evidence warranted the verdict. It did. Accordingly, the judgment is affirmed.